PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/176,172
Filing Date: 10 Feb 2014
Appellant(s): POLK et al.



__________________
YUEFEI MA
For Appellant











EXAMINER’S ANSWER

This is in response to the appeal brief filed 02/02/2021 appealing from the Office Action mailed 09/04/2020.


(1) Grounds of Rejection to be Reviewed on Appeal
The examiner has no comment on the appellant’s statement of the grounds of rejection to be reviewed on appeal.  Every ground of rejection set forth in the Office action from which the appeal is taken (as modified by any advisory actions) is being maintained by the examiner except for the grounds of rejection (if any) listed.


(2) Response to Argument

APPELLANT REMARKS CONCERNING Claims 149-199 are patentable under 35 U.S.C. § 101 as being directed to statutory subject matter: As to the rejection of Claims 149-199 under 35 U.S.C. § 101, Appellant’s arguments and amendments have been fully considered but are not persuasive. In response to Appellant’s arguments of the remarks that the claims are not directed to an abstract idea, Examiner disagrees. The use of a payment network and generic computers which transmits certain transaction data are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use. Regarding Appellant’s argument that the “claims recite an improvement to the technology of processing payments” in 
Appellant then argues that similar to Example 42, the current claims integrate the abstract idea into a practical application in that the claimed invention “uses an accumulator ‘separate from and in communication with a plurality of employers and a plurality of intermediaries’ to process payments from each employer to each intermediary, thus improve the efficiency of payments”. This falls under the “certain methods of organizing human activity” of categorizing and organizing 

For the above reasons, it is believed that the rejections should be sustained.

/IRENE S KANG/Examiner, Art Unit 3695                                                                                                                                                                                                        
Conferees:
/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        April 9, 2021 

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.